 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDDrywall Tapers and Finishers, Local 2006, a/w In-ternational Brotherhood of Painters and AlliedTrades of the United States and Canada, AFL-CIO; International Brotherhood of Painters andAllied Trades of the United States and Canada,AFL-CIO and Painting and Decorating COn-tractors of America, Pittsburgh Chapter and A.J. Vater & Co., Inc,; and T. D. Patrinos Paint-ing and Contracting, Inc. and InternationalBrotherhood of Painters and Allied Trades ofthe United States and Canada, Local Union 6,AFL-CIO. Case 6-CD-676March 24, 1980DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge by Painting and Decorating Contrac-tors of America, Pittsburgh Chapter, herein calledthe Association, alleging that Drywall Tapers andFinishers, Local 2006, a/w International Brother-hood of Painters and Allied Trades of the UnitedStates and Canada, AFL-CIO, herein called Local2006, had violated Section 8(b)(4)(D) of the Act byengaging in certain proscribed activity with theobject of forcing or requiring A. J. Vater & Co.,Inc., herein called Employer Vater, and T. D. Pa-trinos Painting and Contracting, Inc., herein calledEmployer Patrinos, and other persons engaged incommerce or in an industry affecting commerce toassign certain work to employees represented by itrather than to employees represented by Interna-tional Brotherhood of Painters and Allied Tradesof the United States and Canada, Local Union 6,AFL-CIO, herein called Local 6.The charge was amended on October 15, 1979,to include the International Brotherhood of Paint-ers and Allied Trades of the United States andCanada, AFL-CIO, herein called the International.Pursuant to notice, a hearing was held beforeHearing Officer Donald Burns on October 31through November 2, 1979. All parties appeared atthe hearing and were afforded full opportunity tobe heard, to examine and cross-examine witnesses,and to adduce evidence bearing on the issues.Thereafter, the Association, Local 2006, and theInternational filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they are248 NLRB No. 93free from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERSThe parties stipulated and we find that the Asso-ciation is an organization composed of employersengaged in the construction business, and it existsfor the purpose, inter alia, of representing its em-ployer-members in negotiating and administeringcollective-bargaining agreements with various labororganizations.At all times material herein, Employers Vaterand Patrinos have been and are now employer-members of the Association. The parties stipulated,and we find, that Employer Vater, a Pennsylvaniacorporation with its principal place of business inPittsburgh, is engaged in the construction businessas a painting contractor. During the past year, Em-ployer Vater purchased goods and materials fromoutside the Commonwealth of Pennsylvania havinga value of $50,000. The parties also stipulated, andwe find, that Employer Vater is engaged in com-merce within the meaning of Section 2(6) and (7)of the Act and it will effectuate the purposes of theAct to assert jurisdiction herein.The parties stipulated, and we find, that Employ-er Patrinos, a Pennsylvania corporation with itsprincipal place of business in Pittsburgh, is engagedin the construction business as a painting contrac-tor. During the past year, Employer Patrinos pur-chased goods and materials from outside the Com-monwealth having a value of $50,000. The partiesalso stipulated, and we find, that Employer Pa-trinos is engaged in commerce within the meaningof Section 2(6) and (7) of the Act and it will effec-tuate the purposes of the Act to assert jurisdictionherein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Local2006 and Local 6 are labor organizations within themeaning of Section 2(5) of the Act.111. THE DISPUTEA. Background and Facts of the DisputeEmployer Vater is a painting subcontractor forthe construction of the Century III ShoppingCenter in West Mifflin, Pennsylvania. In July 1979,it assigned the work of drywall taping to its em-ployees who are represented by Local 6. SinceJuly 13, 1979, Local 2006 has demanded that Vaterassign the drywall taping work at Century III toemployees who are represented by that Local. DRYWALL TAPERS, LOCAL 2006627Employer Patrinos was the painting subcontrac-tor at the Station Square Shopping Center in Pitts-burgh, Pennsylvania, until it completed this workabout the first part of October 1979. On September27, 1979, Patrinos assigned the work of drywalltaping to its employees who are represented byLocal 6. From September 27, 1979, until the workwas completed, Local 2006 demanded that Em-ployer Patrinos assign the disputed work to em-ployees who are represented by that Local.The Association is an organization composed ofemployers engaged in the construction industry aspainting contractors and which exists for the pur-pose, inter alia, of representing its employer-mem-bers in negotiating and administering the collective-bargaining agreements with various labor organiza-tions, including Local 6.At least since 1956, the Association has main-tained successive collective-bargaining agreementswith Local 6 on behalf of its members, the mostrecent of which expired May 31, 1979. Each of theagreements contained a clause specifying thatdrywall taping work was to be performed by mem-bers of Local 6. In June 1976, the Internationalgranted a charter to Local 2006 giving it exclusivework jurisdiction over drywall taping work. Thepurpose of granting exclusive jurisdiction of thiswork to members of Local 2006 was to put to restthe complaints and allegations of members of Local6 who performed drywall taping work exclusivelythat they were being discriminated against and notproperly represented by Local 6. Approximately 67members of Local 6 joined the newly charteredLocal 2006; all members of Local 2006 work exclu-sively as drywall finishers.The current dispute arose out of negotiations fora new contract between the Association and Local6.' By letter dated April 14, 1977, the Internationaladvised both Locals that they were not permittedto execute new collective-bargaining agreementswithout International approval of the jurisdictionclauses in regard to the work in dispute betweenthe two Locals.I The same issue had been raised following negotiations for the 1976contract. There, an 8(bX3) charge was filed by the Association allegingthat Local 6 had refused to execute a collective-bargaining agreement,and Local 6 had denied that any agreement had been reached. The Ad-ministrative Law Judge found that Local 6 was in violation of Sec.8(b)(3) as the Association had made its position clear that there would beno contract without the drywall provision and the union negotiating teamhad abandoned its position on the drywall issue and had accepted thecontract. Further, the Administrative Law Judge found that the negotiat-ing team had authority to enter into agreement on behalf of Local 6without the approval of the International. No exceptions were filed tothis Decision See International Brotherhood of Painters and Allied Trades.Local Union 6. AFL-CIO Painting and Decorating Contractors of America.Pittsburgh Chapter), Case 6-CB-3759, May 2, 1977 (not reported in vol-umes of Board Decisions)At the commencement of and throughout thesenegotiations, representatives of the Internationaland Local 6 informed the Association representa-tives that any clause with respect to the disputedwork would have to be approved by the Interna-tional. The Association, however, remained ada-mant that the new agreement with Local 6 retainthe drywall clause. On June 19, 1979, the Associ-ation presented Local 6 with a "total package" ofproposals, including a modification of the drywallclause.2The membership considered the proposalsand was told by the International representativethat they could not vote on the drywall jurisdictionand one other proposal; on June 22, 1979, themembership ratified the collective-bargainingagreement.On July 12, 1979, representatives of the Associ-ation met in Washington, D.C., with officers of theInternational and representatives of Locals 6 and2006 to present their view of the jurisdictional dis-pute. On August 3, 1979, the International issued adecision dividing the work, granting Local 2006exclusive jurisdiction for all new construction jobsand projects, and all alterations, remodeling, andrenovation jobs that exceed 750 square feet ofdrywall surface, and granting Local 6 exclusive ju-risdiction over the remaining drywall work. In ad-dition, jurisdiction over the work of texturing of allsurfaces was transferred from Local 2006 to Local6.B. The Work in DisputeThe work in dispute involves the assignment ofdrywall taping performed by members of the Asso-ciation within Allegheny County, Pennsylvania.C. The Contentions of the PartiesThe Association contends that the work in dis-pute should continue to be assigned to employeesrepresented by Local 6 with whom it has had acollective-bargaining relationship for approximately22 years and that employees represented by it havebeen assigned this work at previous projects. TheAssociation further contends that the employeesrepresented by Local 6 are entitled to perform thework in dispute on the basis of an alleged currentcollective-bargaining agreement as well as on thebasis of economy and efficiency, skill, past practice,and current work assignment.Local 6 did not file a brief, but stated at thehearing that employees represented by it shouldcontinue to perform the work in dispute for Asso-ciation members and for other employers with2 More specifically. the proposal specified that all drywall work thatencompassed 20 percent or less of the cost of the total job fall within thework jurisdiction of Local 6.DRYWALL TAPERS, LOCAL 2006 627 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhom it has a collective-bargaining relationship.However, Local 6 has adhered to directives fromits International and has not executed the recentlynegotiated collective-bargaining agreement, be-cause the agreement contains a clause on drywalljurisdiction.Local 2006 and the International take the posi-tion that the award should be made to employeesrepresented by Local 2006 because the issue is aninternal dispute and the International has assignedthe work to Local 2006 in an effort to settle thelongstanding dispute within Local 6 in which cer-tain members whose cards were stamped "tapers"had complained to the International that Local 6was discriminating against them in referrals. Local2006 and the International further contend that theapprenticeship program of Local 2006 provides thespecial skills which the work requires. In addition,Local 2006 contends that area practice and efficien-cy favor the award to employees it represents.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method which is binding on all of the parties forthe voluntary adjustment of the dispute. The par-ties stipulated at the hearing that:(1) Since on or about July 13, 1979, Local 2006has demanded that Employer Vater assign thework in dispute at Century III to employees it rep-resents.(2) Since September 27, 1979, Local 2006 has de-manded that Employer Patrinos assign the work indispute at Station Square to employees it repre-sents; this work was completed on or about thefirst part of October 1979.(3) Since on or about July 13, 1979, Local 2006has threatened employees at Employers Vater andPatrinos who are performing the work in disputewith disciplinary charges and monetary fines ifthose employees continue to perform such work.(4) Since on or about August 1979, Local 2006has threatened other Association employer-mem-bers with picketing.(5) Since on or about September 26, 1979, Local2006 fined a painter-member of Local 6 employedby Employer Vater for performing the work in dis-pute at Century III.From the record as a whole, we find reasonablecause to believe that Section 8(b)(4)(D) of the Acthas been violated. To constitute an agreed-uponmethod for settlement, a procedure must bind allthe parties to the dispute, including the employers.3It is clear that there is no agreed-upon method forthe resolution of this dispute. While both Localsappear to be bound by the decision of their Inter-national, the Employers are not bound to resolvework disputes through this procedure. According-ly, we find the dispute is properly before the Boardfor determination under Section 10(k) of the Act.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.4TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based on com-monsense and experience reached by balancingthose factors involved in a particular case.5The following factors are relevant in making thedetermination of the dispute before us:1. Certification and collective-bargainingagreeementsNeither of the Unions involved herein has beencertified by the Board as the collective-bargainingrepresentative for employees of the Association'smembers. Consequently, Board certifications arenot a factor in resolving this dispute. The Associ-ation asserts that it has a collective-bargainingagreement with Local 6 which permits members ofLocal 6 to perform drywall taping work. However,this agreement has not been executed by Local 6and the Association has been on notice since thecommencement of negotiations for this collective-bargaining agreement that the general executiveboard of the International had to approve any con-tract otherwise agreed to by Local 6 and the Asso-ciation, and that Local 6 lacked authority to nego-tiate a collective-bargaining agreement containing adrywall provision. Accordingly, we are unable torely on contract considerations in awarding thework in dispute.2. Employers' past and present practiceFrancis J. Vater, the Association's secretary, tes-tified that it has been the practice of its employer-members since at least 1956 to assign the disputedwork to their employees who are represented byLocal 6 and that its members are currently assign-ing the work to employees who are represented byLocal 6. On the other hand, William Happ, busi-3 Local Union 825, International Union of Operating Engineers, AF--CIO(Schwerman Co. of Pa., Inc), 139 NLRB 1426, 1429 (1962).4 NVL.R.B. v. Radio & Television Broadcast Engineers Union. Local1212, International Brorherhood of Electrical Workers, AFL-CIO Colum-bia Broadcasting Sysvtem, 364 U S. 573 (1961).International Association of Machinists. Lodge No. 1743, AFL-CIO (J.A Jones Construction Company), 135 N.RB 1402 (1962).---- DRYWALL TAPERS, LOCAL 006629ness manager of Local 2006, testified that 46 mem-bers of Local 6 transferred to Local 2006 at thetime the drywall work jurisdiction was transferredto Local 2006. Accordingly, we find that the trans-fer of members to Local 2006 seriously undercuts,in our view, the Association's claims based on pastpractice. However, current practice favors award-ing the disputed work to the Employers' employeesrepresented by Local 6.3. Area and industry practiceThe evidence concerning area and industry prac-tice is in conflict. There was testimony from JamesYoezle, business manager of Local 6, that manynonmember contractors also use Local 6 membersto perform the disputed work. There was testimo-ny of James Hofrichter, president of M.I.C.A.,6anassociation whose members are principally engagedin drywall finishing, that members who are paint-ing contractors use Local 2006 members to per-form the disputed work and use Local 6 membersto perform the painting work. In regard to industrypractice outside Allegheny County, there was testi-mony from William Happ, that the work jurisdic-tions of the two trades are divided into separatedrywall and painting locals in Philadelphia andNew Jersey, while the painters' locals in the ruralareas of Pennsylvania have jurisdiction over bothtrades. We find, therefore, that the factors of areaand industry practice are inconclusive in making adetermination of which group of employees will beawarded the disputed work.4. Skills and trainingEach Local conducts an apprenticeship programmodeled on the National Apprenticeship andTraining Standards developed for each trade bythe U.S. Department of Labor. Michael J. Mooney,a painting contractor and chairman of Local 6's ap-prenticeship program, testified that from 30-40hours are devoted to drywall finishing during the3-year program. He acknowledged that Local2006's 2-year program is not excessive in order todevelop the expertise required for a taper. JamesBanda, a member of M.I.C.A., testified that itwould be difficult to find a Local 6 member whocould perform the disputed work as proficientlyand effectively as a Local 2006 member. In view ofthe superior training of Local 2006 members, weconclude that the factors of skills and trainingfavor employees represented by Local 2006.76 Master Interior Contractors Association7 Local 481. Internationol Brotherhood of Electrical 'brkers. AFL-CIO(Huber. Ilunt & NVchols Incorporated). 216 NLRH 431 (1975)5. Economy and efficiencyThere was testimony from John LaValley, apainting contractor and chairman of the Associ-ation's negotiating committee, that it is more effi-cient for Local 6 members to perform both paint-ing and taping work since an employee can alter-nate the tasks. On the other hand, there was testi-mony from James Banda that, in areas beyondLocal 6's jurisdiction, he hires members of paintinglocals to perform the painting work and Local2006 members to perform the taping work and thatthis division of work between the two locals isboth efficient and economical. There was also testi-mony that Local 2006 members can perform workof higher quality and in less time as they have agreater expertise in the work and in the use oftools. On the basis of the above, we find that thefactors of economy and efficiency favor neithergroup and, accordingly, are neutral factors inawarding the work in dispute.6. The Association's and employer-members'preferenceIn view of the facts of this case, we are unwill-ing to give substantial weight to the factors reliedupon by the Association and its employer-members'employees who are represented by Local 6. More-over, we conclude that, in the circumstances of thiscase, the current preference of the Association andits employer-members is contrary to the weight ofother relevant factors. Accordingly, we find thateven though the present preference of the Associ-ation and its employer-members is a factor whichfavors awarding the disputed work to employeesrepresented by Local 6, it is not entitled to control-ling weight.87. The Locals' charters and award by theInternationalLocal 2006 was chartered as a "Drywall Tapers"local in order to resolve complaints of discrimina-tion from the Local 6 members who worked exclu-sively as "tapers." The members of Local 6 whoworked exclusively as drywall tapers were trans-ferred to Local 2006, as the International had de-termined that a division of the trade by crafts wasthe most effective means of resolving the com-plaints. We find that the chartering of Local 2006with exclusive drywall jurisdiction under these cir-cumstances favors awarding the work in dispute toemployees represented by Local 2006.On August 3, 1979, the International awardedthe work in dispute to employees represented by8 Local Union No. 68. Wood. Wire and Metal Lathers InternationalUnion, AFL-CIO (Acoustics & Specialiries. Inc.), 142 NLRB 1073 (1963).DRYWALL TAPERS, LOCAL 2006 629 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 2006, but inasmuch as the award was notbinding on all parties, members of the Associationhave continued to assign the work to employeesrepresented by Local 6, notwithstanding the awardby the International. Nevertheless, because the In-ternational specifically awarded the work to em-ployees represented by Local 2006, and in view ofthe notice which the International gave to the As-sociation prior to and during bargaining sessionsfor the latest negotiated and unexecuted contractbetween the Association and Local 6, we find thatthis factor favors awarding the work in dispute toemployees represented by Local 2006.ConclusionUpon the record as a whole and after full consid-eration of all the relevant factors, especially thefactors of the award of the International and thesuperior skills and training of Local 2006 members,we conclude that employees represented by Local2006 are entitled to the work in dispute, and weshall determine the dispute in their favor. We donot, however, award the work to Local 2006 or toits members.Scope of AwardThe Association, in its brief, requests that theBoard determine the dispute by awarding the dis-puted work to employees represented by Local 6and further requests that the Board's determinationbe coextensive with the jurisdictional area involvedin past collective-bargaining agreements with Local6, namely Allegheny County, Pennsylvania.In the past, it has been the Board's policy tomake an award broad enough to encompass thegeographic area in which an employer does busi-ness, wherever jurisdiction of the competing unionscoincide, in circumstances where there is an indica-tion that the dispute is likely to recur.9As mem-bers of the Association will continue to seek newcontracts that include performance of the work indispute, as Local 6 did not effectively disclaim thatwork and there is no assurance that disputes similarto the one herein will not recur, and in view of thehistory of such claims by Local 6, we find that thedispute is likely to recur between the parties.Therefore, our determination in this case applies toall similar disputes occurring within AlleghenyCounty, Pennsylvania, where the Association andits members operate and wherever the jurisdictionsof Local 6 and Local 2006 coincide.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing and the entire record in this proceed-ing, the National Labor Relations Board makes thefollowing Determination of Dispute:Employees employed by Association memberswho are represented by Drywall Tapers and Fin-ishers Local 2006, a/w International Brotherhoodof Painters and Allied Trades of the United Statesand Canada, AFL-CIO, are entitled to perform allwork involving drywall taping for Associationmembers at the Century III Shopping Center andon any other projects of Association memberswithin Allegheny County, Pennsylvania.9 International Brotherhood of Electrical Workers. Local No. 26. AFL-C10 (Taylor Woodrow Brtman Construction Corporation). 195 NLRB 261,264 (1972).